Order filed July 7, 2015




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00177-CV
                                   ____________

                       JEFFREY M. LORENCE, Appellant

                                         V.

   MOREQUITY, INC. AND PEAK FORECLOSURE SERVICES, INC.,
                           Appellees


                      On Appeal from the 164th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-77187

                                      ORDER

      Appellant’s brief was filed on May 11, 2015. The court has determined that
appellant has not properly presented this cause in the brief on file. Appellant failed
to substantially comply with Rule 38 of the Texas Rules of Appellate Procedure. In
particular, appellant has failed to provide “clear and concise argument for the
contentions made, with appropriate citations to authorities and to the record.” Tex.
R. App. P. 38.1(i).
      Accordingly, pursuant to Rule 38.9, the court orders appellant to rebrief. See
Tex. R. App. P. 38.9. Appellant’s amended brief is due within 30 days of the date
of this order and appellee’s responsive brief shall be due 30 days after appellant’s
revised brief is filed. If appellant fails to file his brief within 30 days of the date of
this order, the appeal will be dismissed for want of prosecution. See Tex. R. App.
P. 42.3(b).



                                        PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.